     Case: 1:21-cv-00445 Document #: 12 Filed: 08/19/21 Page 1 of 1 PageID #:34

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Robert Gerber
                                Plaintiff,
v.                                                   Case No.: 1:21−cv−00445
                                                     Honorable Mary M. Rowland
Luna Care, Inc., et al.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 19, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: In light of the notice of
dismissal, Plaintiff's individual claims against Defendant Luna Care, Inc., are dismissed
with prejudice and without costs. Any class claims against Defendant Luna Care, Inc., are
dismissed without prejudice and without costs. Claims against Defendants John Does
1−10 are dismissed without prejudice and without costs. Civil case terminated. Mailed
notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
